DE MUNIZ, P. J.,
dissenting.
In SAIF v. Falconer, 154 Or App 511, 963 P2d 50 (1998), this court held that a stiff neck is compensable as a mental disorder under ORS 656.802, the occupational disease law. I dissented in Falconer because there was no evidence that the medical or psychological community recognizes a stiff neck as a mental disorder, as required by ORS 656.802(3)(c).
Here, the majority now holds, on the basis of Falconer, that a herniated disc is a mental disorder. That is an extraordinary conclusion. For the reasons I dissented in Falconer, I dissent here.